DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because the acronym ‘ID’ is used to represent the word identifier in the phrase “an identifier (ID) flag.” Because another identifier where previously recited in the independent claims, the acronym might cause some confusion. Examiner suggest to remove the acronym from the claim language once it is used only once after its first occurrence in the claims or just use the word “flag”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 13  recite the limitation " the slice address comprises a defined value and does not comprise an index."  This limitation is unclear with respect to how an address can exist without being a form of indication. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 14-17 and are rejected under 35 U.S.C. 103 as being unpatentable over Esenlik et al. (US 2018/0084282 Al), hereinafter referred to as Esenlik, in view of Sjoberg et al. (US 2013/0003868 A1), hereinafter referred to as Sjoberg 
Regarding claim 1, Esenlik discloses method implemented in a decoder, the method comprising:
receiving, by a receiver of the decoder, a sub-bitstream (See [0095] and [0142] and FIG. 2 - bitstream inputted to the decoder 200 including an encapsulated substreams ) including: a sub-picture of a picture partitioned into a plurality of slices including a first slice (See [0012] - performing decoding processing by partitioning a picture into a plurality of slices,), a parameter set associated with the picture and the sub-picture, and a slice header associated with the first slice (See [0079] - picture parameter set (PPS) is a parameter set which defines parameters applied to decoding of a picture. PPS is a syntax structure including syntax elements. The syntax elements are applied to zero or more entire coded pictures as determined by the pic_parameter_set_id which is a syntax element found in each slice header);
parsing, by a processor of the decoder (See [380] - processor), the parameter set to obtain an identifier (See [0185] and [0234] - pic_parameter_set_id) and a length of a slice address of the first slice (See [0179] and [0180] - The syntax element slice_address is variable length coded (as can be seen when looking at the length “v” in the descriptor, second column, of slice_address and slice header);
determining, by the processor, the slice address for the first slice from the slice header based on the identifier (See [0182] – [0186] - the variable length coded pic_parameter_set_id has to be decoded);
decoding, by the processor, the sub-bitstream to create a video sequence of sub-pictures including the first slice (See [0163] and [0164] decoding a video sequence ); and
forwarding, by the processor, the video sequence of sub-pictures for display (See [0164] – displays the video sequence. See also [0324] - display unit ex308 that displays the decoded video signal). 
Esenlik does not explicitly disclose and the length of the slice address.
However, Sjoberg from the same or similar endeavor of video coding discloses and the length of the slice address (See [0096] - slice address of the current slice is retrieved from the coded picture presentation based on information of the length of the slice address).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Esenlik to add the teachings of Sjoberg as above, in order to order to identify which bits or symbols of the coded picture representation that defines the slice address by defining the length of the slice address (Sjoberg, [0096]).
Regarding claim 2, Esenlik and Sjoberg disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Esenlik discloses method of claim 1, wherein the identifier is associated with a sub-picture (See [0079] - pic_parameter_set_id which is a syntax element found in each slice header).
Regarding claim 3, Esenlik and Sjoberg disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Esenlik and Sjoberg disclose method of claim 1, wherein the length of the slice address indicates a number of bits contained in the slice address (See Esenlik in [0179] - the length “v” in the descriptor, second column, of slice_address and slice header. See Sjoberg [0096] - length is employed in order to identify which bits of the coded picture representation that defines the slice address by defining the length of the slice address, which preferably has a fixed start point in the slice header of the slice but where the end point depends on the slice address length ).
The motivation for combining Esenlik and Sjoberg has been discussed in connection with claim 1, above. 
Regarding claims 8-10 and 14, claims 8-10 and 14 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-3. 	
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function of the encoder.
Furthermore, Esenlik discloses storing, in a memory of the encoder, the sub-bitstream for communication toward a decoder (See FIG. 1 – frame memory 170)
Regarding claims 15-17, claims 15-17 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-3. 	
 Allowable Subject Matter

Claims 4-6, 11, 12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome all pending rejections and all pending objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486